       Case 15-24221          Doc 32 Filed 09/29/20 Entered 09/29/20 08:54:31                      Desc Notice
                                    Fixing Time For Filing Page 1 of 1
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
Michael J. Dunkirk                                               Case No. 15−24221
19137 Janet Ave                                                  :
Lockport, IL 60441                                               Chapter : 7
SSN: xxx−xx−0078 EIN: N.A.                                       Judge :   Bruce W. Black

Julie A. Dunkirk
245 Tallman Ave
Romeoville, IL 60446
SSN: xxx−xx−8869 EIN: N.A.


Debtor's Attorney:                                            Trustee:
David M Siegel                                                Cindy M. Johnson
David M. Siegel & Associates                                  Johnson Legal Group, LLC
790 Chaddick Drive                                            140 S. Dearborn Street, Suite 1510
Wheeling, IL 60090                                            Chicago, IL 60603

847 520−8100                                                  312−345−1306

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
July 16, 2015 .

1. December 30, 2020 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. December 30, 2020 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                               For the Court,


Dated: September 29, 2020                                      Jeffrey P. Allsteadt , Clerk
                                                               United States Bankruptcy Court
